SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 ForFebruary 11, 2010 (Commission File No. 1-31317) Companhia de Saneamento Básico do Estado de São Paulo - SABESP (Exact name of registrant as specified in its charter) Basic Sanitation Company of the State of Sao Paulo - SABESP (Translation of Registrant's name into English) Rua Costa Carvalho, 300 São Paulo, S.P., 05429-900 Federative Republic of Brazil (Address of Registrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): CIA. DE SANEAMENTO BÁSICO DO ESTADO DE SÃO PAULO - SABESP Rui de Britto Álvares Affonso Chief Financial Officer and Investor Relations Officer Mario Azevedo de Arruda Sampaio Head of Capital Markets and Investor Relations SABESP announces 3Q10 results São Paulo, November 12, 2010 - Companhia de Saneamento Básico do Estado de São Paulo - SABESP (BM&FBovespa: SBSP3; NYSE: SBS), one of the largest water and sewage services providers in the world based in the number of customers, announces today its results for the third quarter 2010 (3Q10) . The Companys operating and financial information, except when indicated otherwise is presented in Brazilian Reais, in accordance with the Brazilian Corporate Law. All comparisons in this release, unless otherwise stated, refer to the same period of 2009 . SBSP3: R$ 40.40/ share SBS: US$ 47.46 (ADR2 shares) Total shares: 227,836,623 Market Value: R$ 9.2 billion Closing price: 11/12/2010 1. Financial Highlights R$ million 3Q09 3Q10 Chg. (R$) % 9M09 9M10 Chg. (R$) % (+) Gross operating revenue 1,749.1 1,976.5 227.4 13.0 5,272.1 5,766.6 494.5 9.4 (-) COFINS and PASEP taxes 120.1 140.9 20.8 17.3 366.1 409.2 43.1 11.8 () Net operating revenue 1,629.0 1,835.6 206.6 12.7 4,906.0 5,357.4 451.4 9.2 (-) Costs and expenses 1,173.4 1,180.4 7.0 0.6 3,483.1 3,357.3 (+) Equity Results - - 200.0 () Earnings before financial expenses (EBIT*) 455.6 655.1 199.5 43.8 1,422.8 1,999.8 577.0 40.6 (+) Depreciation and amortization 161.5 144.5 484.6 439.2 () EBITDA** 617.1 799.6 182.5 29.6 1,907.4 2,439.0 531.6 27.9 (%) EBITDA margin 37.9 43.6 - - 38.9 45.5 - - Net income 195.7 449.8 254.1 129.8 916.6 1,074.1 157.5 17.2 Earnings per share (R$) 0.86 1.97 - - 4.02 4.71 - - (*) Earnings before interest and taxes (**) Earnings before interest, taxes, depreciation and amortization In 3Q10, net operating revenue reached R$ 1.8 billion, a 12.7% growth compared to 3Q09. Costs and expenses in the amount of R$ 1.2 billion grew 0.6% versus 3Q09. EBITDA was R$ 617.1 million in 3Q09 and R$ 799.6 million in 3Q10, an increase of 29.6%. EBIT grew 43.8%, from R$ 455.6 million in 3Q09 to R$ 655.1 million in 3Q10. 2. Gross operating revenue In 3Q10, gross operating revenue grew from R$ 1.7 billion in 3Q09 to R$ 2.0 billion in 3Q10, an increase of R$ 227.4 million or 13.0%. The main factors that led to this variation were the 2009 and 2010 tariff adjustment of 4.44% and the increase of 5.6% in billed volume in relation to the same quarter of 2009. 3. Billed volume The following tables show the billed water and sewage volume per customer category and region in 3Q09, 3Q10, 9M09 and 9M10. Page 2 of 12 BILLED WATER AND SEWAGE VOLUME PER CUSTOMER CATEGORY - million m 3 Water Sewage Water + Sewage Category 3Q09 3Q10 % 3Q09 3Q10 % 3Q09 3Q10 % Residential 338.8 357.7 5.6 274.5 291.8 6.3 613.3 649.5 Commercial 38.0 40.3 6.1 35.3 37.6 6.5 73.3 77.9 Industrial 8.6 9.3 8.1 8.7 9.3 6.9 17.3 18.6 Public 11.3 12.9 14.2 9.3 10.2 9.7 20.6 23.1 12.1 Total retail 396.7 420.2 5.9 327.8 348.9 6.4 724.5 769.1 Wholesale 71.7 73.3 2.2 8.1 6.6 79.8 79.9 Reused water 0.1 0.1 - 0.1 0.1 - Total 468.5 493.6 5.4 335.9 355.5 5.8 804.4 849.1 9M09 9M10 % 9M09 9M10 % 9M09 9M10 % Residential 1,035.2 1,079.1 4.2 1,869.8 .1 Commercial 115.4 120.9 4.8 Industrial 25.5 27.6 8.2 Public 34.6 37.3 7.8 29.9 63.0 Total retail 1,210.7 1,264.9 4.5 995.0 2,205.7 Wholesale 215.2 219.2 1.9 237.6 Reused water 0.2 0.2 - 0.2 - Total 1,426.1 1,484.3 4.1 1,017.4 5.0 BILLED WATER AND SEWAGE VOLUME PER REGION - million m 3 Water Sewage Water + Sewage 3Q09 3Q10 % 3Q09 3Q10 % 3Q09 3Q10 % Metropolitan 266.2 278.7 4.7 224.4 236.2 5.3 490.6 514.9 Regional (2) 130.5 141.5 8.4 103.4 112.7 9.0 233.9 254.2 Total retail 396.7 420.2 5.9 327.8 348.9 6.4 724.5 769.1 Wholesale 71.7 73.3 2.2 8.1 6.6 79.8 79.9 Reused water 0.1 0.1 - 0.1 0.1 - Total 468.5 493.6 5.4 335.9 355.5 5.8 804.4 849.1 9M09 9M10 % 9M09 9M10 % 9M09 9M10 % Metropolitan 805.5 834.8 3.6 676.1 706.1 4.4 1,481.6 1,540.9 Regional (2) 405.2 430.1 6.1 318.9 340.0 6.6 724.1 770.1 Total retail 1,210.7 1,264.9 4.5 995.0 1,046.1 5.1 2,205.7 2,311.0 Wholesale 215.2 219.2 1.9 22.4 21.9 237.6 241.1 Reused water 0.2 0.2 - 0.2 0.2 - Total 1,426.1 1,484.3 4.1 1,017.4 1,068.0 5.0 2,443.5 2,552.3 (1) Unaudited (2) Including coastal and countryside Page 3 of 12 4. Costs, administrative and selling expenses In 3Q10, costs of products and services, administrative and selling expenses grew 0.6% (R$ 7.0 million). As a percentage of net revenue, costs and expenses declined from 72.0% in 3Q09 to 64.3% in 3Q10. R$ million 3Q09 3Q10 Chg. % 9M09 9M10 Chg. % Payroll and benefits 354.6 348.1 1,203.4 1,029.6 Supplies 39.5 36.3 111.1 103.0 Treatment supplies 33.4 31.6 105.3 98.7 Services 236.3 221.2 694.2 711.2 17.0 2.4 Electric power 121.4 132.3 10.9 9.0 360.2 392.3 32.1 8.9 General expenses 145.8 166.1 20.3 13.9 246.1 274.9 28.8 11.7 Tax expenses 9.4 11.7 2.3 24.5 43.5 50.5 7.0 16.1 Sub-total 940.4 947.3 6.9 0.7 2,763.8 2,660.2 Depreciation and amortization 161.5 144.5 484.6 439.2 Credit write-offs 71.5 88.6 17.1 23.9 234.7 257.9 23.2 9.9 Costs, administrative and selling expenses 1,173.4 1,180.4 7.0 0.6 3,483.1 3,357.3 % over net revenue - 4.1. Payroll and benefits In 3Q10 payroll and benefits decreased by R$ 6.5 million or 1.8%, from R$ 354.6 million to R$ 348.1 million, due to the following: · Adjustment of actuarial calculation relating to the migration of approximately three thousand employees from the Defined Benefits Plan to Sabesprev-Mais in September 2010, amounting to R$ 12.4 million; · Adjustment in the provision for Profit Sharing (PLR) in the amount of R$ 15.8 million due to the reversal of the amounts provisioned in 2009; and · Reduction of R$ 4.3 million in payroll and benefits as a result of the layoffs under the Conduct Adjustment Term (TAC) + 2% of the staff, despite the 5.05% salary raise in May 2010. This decrease was partly offset by the following factors: · Companys contribution of R$ 17.1 million relating to the deficit caused by employees that migrated to Sabesprev-Mais; and · Adjustment of R$ 10.0 million in the provision for the payment of termination benefits to employees that requested retirement in 3Q10. 4.2. Supplies In 3Q10, expenses with Supplies decreased by R$ 3.2 million or 8.1%, when compared to the same period 2009, from R$ 39.5 million to R$ 36.3 million. The main factors for this variation were lower expenses with materials for the maintenance of the equipment, maintenance of the aqueduct systems, water and sewage treatment station, and the pumping stations in the Metropolitan Region of São Paulo (RMSP) in the amount of R$ 2.4 million. 4.3. Treatment supplies Treatment supplies expenses in 3Q10 were R$ 1.8 million, or 5.4% lower than in 3Q09, from R$ 33.4 million to R$ 31.6 million. The main factors were: · R$ 3.2 million reduction, due to the lower consumption of aluminum polychloride of approximately 41% and aluminum sulphate replacement. The aluminum sulphate consumption grew around 30%, however the product average cost decreased 25%, which contributed significantly in the expenses reduction of the period; and Page 4 of 12 · Increase of R$ 1.5 million in the consumption of a few products, such as: i) lime, due to the price adjustment, as well as the water reserves and climatic conditions; and ii) polyelectrolytes, due to the beginning of operation of the centrifuges in the Barueri sewage system. 4.4. Services In 3Q10 this item decreased R$ 15.1 million or 6.4%, from R$ 236.3 million to R$ 221.2 million. The main factors were : · Agreement signed between Sabesp and the São Paulo Municipal Government: ü R$ 9.4 million decrease in the provision made in 3Q09, related to the actions established in the agreement; and ü R$ 7.6 million decrease on account of the (non-recurring) lower spending in the implementation of the Program for the Rational Use of Water (PURA) in municipal schools. · Decrease of R$ 6.7 million in the expenses from January through September 2010, as expected for the second year of the Public Private Partnership (PPP) contract of the Alto Tietê production system; · Decrease of R$ 5.0 million in the purchase of treated water due to the termination of the contract with Águas de Cajamar S/A in March 2010; and · Decrease in preventive and corrective maintenance in the water and sewage treatment systems in the amount of R$ 2.3 million, due to the implementation of the structural works at the Parque da Integração in 3Q09. There was an increase in the following services: · Paving services and replacement of sidewalks in the amount of R$ 10.3 million, on account of the offsetting of accounts with municipal governments of the cities served by the Regional Systems; · Residential connection and sewage network maintenance in the amount of R$ 3.7 million, due to the: ü Increase in demand and the contractual amounts based on Global Sourcing in the municipalities of the Regional Systems and actions to optimize the sewage systems in the Baixada Santista region; and ü Increases in the execution of the maintenance services in the RMSP, and the intensification of actions to meet the demands of the Córrego Limpo Program with the Municipal Government of São Paulo (PMSP). · Expenses with sludge transportation in the amount of R$ 1.2 million. 4.5. Electric power In 3Q10 this item increased R$ 10.9 million or 9.0%, from R$ 121.4 million to R$ 132.3 million. This increase is due to the following factors: · Tariff adjustment, which had a 2.5% impact in the average tariff in the captive market, which represents 82% of the installed capacity, impacting the weighted average increase between the captive market and free market by around 3.3%; and · Weighted average cost increase of 8.0% between the markets. Participation (%) Costs Variation (%) Weighted Average (%) Free market 18.0 10.8 1.9 Captive market 82.0 7.4 6.1 Weighted Average - - 8.0 4.6. General expenses In 3Q10 general expenses increased R$ 20.3 million or 13.9%, from R$ 145.8 million to R$ 166.1 million, mainly due to the R$ 80 million provision envisaged in the agreement with the Municipality of São Paulo, which will be paid in November 2010. This amount is equivalent to 7.5% of the municipalitys gross revenue after deducting the Cofins and Pasep contributions. The first payment was calculated from the date of signing of the agreement, that is June 23, 2010, and hence, besides the quarterly revenue, the calculation basis proportionally includes several days in June. This increase was partially offset by the lower need for provision for legal contingencies in relation to 2009, amounting to R$ 66.2 million. Page 5 of 12 4.7. Depreciation and amortization This item decreased R$ 17.0 million or 10.5%, from R$ 161.5 million to R$ 144.5 million. This variation is mainly due to the estimates review, with increase in the useful life of the assets, as of December 2009. 4.8. Credit write-offs Credit write-offs increased by R$ 17.1 million, or 23.9%, from R$ 71.5 million to R$ 88.6 million, mainly due to the need for complementing the provision on the billing of private clients and municipal public entities. The increase was compensated by the higher recovery of credits through installment agreements, notably those signed with the municipalities of Taubaté and Ferraz de Vasconcelos. 5. Other operating revenues and expenses 5.1 Other operating revenues This item decreased by R$ 3.4 million or 39.7% in 3Q10, mainly due to the write-off of projects and ongoing construction works made unfeasible, in the amount of R$ 2.6 million. 6. Financial expenses and revenues R$ million 3Q09 3Q10 Var. % Financial expenses Interest and charges on domestic loans and financing 98.7 124.1 25.4 25.7 Interest and charges on international loans and financing 15.0 11.7 Interest rate over lawsuit indemnity 173.9 Other financial expenses 7.6 7.4 Total financial expenses 295.2 76.3 Financial revenues 29.0 60.7 31.7 109.3 Financial expenses net of revenues 266.2 15.6 6.1. Financial expenses In 3Q10 financial expenses dropped R$ 218.9 million, or 74.2%, as described below: · Interest over lawsuit in the amount of R$ 240.8 million; and · Increase in interest by R$ 25.4 million, on domestic loans and financing due to some new funding in the period, such as: (i) the 10 th issue of debentures in November 2009, (ii) the 11 th issue of debentures in March 2010, (iii) the 12 th issue of debentures in June 2010, (iv) the 5 th issue of promissory notes in August 2010, and (v) the payments for financing agreements already signed. 6.2. Financial revenues Financial revenues increased by R$ 31.7 million, due to the higher volume of financial investments. Page 6 of 12 7. Monetary variation on assets and liabilities R$ million 3Q09 3Q10 Var. % Monetary variation over loans and financing 15.4 17.3 n.m. Currency exchange variation over loans and financing 44.2 Other monetary/exchange rate variations 9.2 27.9 18.7 203.3 Variation on liabilities 80.2 Variation on assets 11.8 20.1 8.3 70.3 Net Variation 71.9 7.1. Variation on liabilities The effect on the monetary variations on liabilities in 3Q10 was R$ 80.2 million higher, compared to 3Q09, due to: · Exchange variation on foreign loans and financing generated a negative impact of R$ 44.2 million, due to the 6.0% depreciation of the U.S. Dollar in 3Q10 compared to the 8.9% depreciation in 3Q09; · Other monetary variations decreased R$ 18.7 million related to lawsuit; and · Monetary variations on domestic loans and financing increased by R$ 17.3 million, mainly due to the R$ 15.4 million increase due to the positive variation of the IGPM in 3Q10 of 2.08%, compared to a negative impact of 0.37% in 3Q09; and the R$ 1.9 million increase due to the higher variation of the TR interest rate in 3Q10 of 0.28% compared to 0.12% in 3Q09. 7.2. Monetary variations on assets Monetary variations on assets increased R$ 8.3 million, mainly due to installment agreements with the municipalities of Taubaté and Ferraz de Vasconcelos. 8. Operating indicators Sabesp continues to work strenuously to reduce water losses, which has enabled a continued reduction in the loss ratio, from 26.5% in 3Q09 to 26.0% in 3Q10. Thanks to this reduction, water produced was lower than the water billed volume. Operating indicators* 3Q09 3Q10 % Water connections 7,086 7,253 2.4 Sewage connections 5,478 5,668 3.5 Population directly served - water 23.3 23.6 1.3 Population directly served - sewage 19.5 19.9 2.1 Number of employees 16,101 15,165 Water volume produced 2,205.9 3.9 Water losses (%) 26.5 26.0 (1) In thousand units at the end of the period (2) In million inhabitants at the end of the period, not including wholesale (3) In million of cubic meters at the end of the period * Unaudited Page 7 of 12 9. Loans and financing In September, Sabesp signed a Loan Agreement with the Inter-American Development Bank (IBD) to partially finance the 3 rd Phase of the Tietê Project. The total investment will be US$ 800 million, of which US$ 600 million will be financed and US$ 200 million will be Sabesps counterpart. The agreement is for a 25-year term, with a grace period of 6 years and interest rate pegged to the LIBOR rate. In October, Sabesp signed a loan agreement with the Japan International Cooperation Agency (JICA) to finance the Environmental Improvement Integrated Program at Billings reservoir water source area (ProBillings). The total investment is ¥ 12,357 billion, with ¥ 6,208 billion coming through the financing and ¥ 6,149 billion being Sabesps counterpart. The agreement term is 25 years, with a grace period of 7 years and interest rate of 1.2% p.a Also in October, Sabesp negotiated with JICA the terms and conditions of an additional loan agreement for the Onda Limpa (Clean Wave) program 2 nd Phase. The amount of the new financing agreement is ¥ 19,162 billion, equivalent to around US$ 234.3 million, with disbursement in up to 2 years, with amortization of 18 years and interest rate between 1.8 and 2.5% p.a. The next step to formalize the agreement is to obtain the approval from the Brazilian Senates Commission on Economic Affairs. R$ million INSTITUTION 2016 and onwards Total Local market Banco do Brasil 74.9 315.8 343.8 374.2 98.6 - - 1,207.3 Caixa Econômica Federal 21.1 89.6 100.1 102.0 63.6 41.4 437.3 855.1 Debentures - 484.3 236.0 579.6 368.3 391.1 603.1 2,662.4 Promissory Notes - 599.8 - 599.8 FIDC - SABESP I 13.9 13.9 - 27.8 BNDES 10.7 44.3 68.9 40.2 36.2 36.2 243.5 480.0 Others 0.9 3.9 0.5 0.5 0.5 0.5 1.8 8.6 Interest and charges 53.6 47.3 - 100.9 Local market total 175.1 1,598.9 749.3 1,096.5 567.2 469.2 1,285.7 5,941.9 International market IDB 23.2 63.6 63.6 63.7 63.7 63.7 262.0 603.5 Eurobonds - 237.2 237.2 JBIC - 11.7 23.4 23.4 23.3 23.4 327.5 432.7 IDB 1983AB - 40.3 40.3 40.3 40.3 40.2 219.1 420.5 Interest and charges 19.3 2.5 - 21.8 International market total 42.5 118.1 127.3 127.4 127.3 127.3 1,045.8 1,715.7 Total 217.6 1,717.0 876.6 1,223.9 694.5 596.5 2,331.5 7,657.6 Page 8 of 12 10. Conference call In Portuguese November 16, 2010 07:00 am (US EST) /10:00 am (Brasília) Dial in access: (55 11) 3301-3000 Conference ID: Sabesp Replay available until 11/23/2010 Dial in access: (55 11) 3127-4999 Replay ID: 48024561 In English November 16, 2010 09:00 am (US EST) / 12:00 pm (Brasília) Dial in access: 1(412) 317-6776 Conference ID: Sabesp Replay available until 11/25/2010 Dial in access: 1(412) 317-0088 Replay ID: 445278# Click here for live webcast or access through the internet at: www.sabesp.com.br For more information, please contact: Mario Arruda Sampaio Phone: (55 11) 3388-8664 E-mail: maasampaio@sabesp.com.br Angela Beatriz Airoldi Phone: (55 11) 3388-8793 E-mail: abairoldi@sabesp.com.br Statements contained in this press release may contain information that is forward-looking and reflects management's current view and estimates of future economic circumstances, industry conditions, SABESP performance, and financial results. Any statements, expectations, capabilities, plans and assumptions contained in this press release that do not describe historical facts, such as statements regarding the declaration or payment of dividends, the direction of future operations, the implementation of principal operating and financing strategies and capital expenditure plans, the factors or trends affecting financial condition, liquidity or results of operations are forward-looking statements within the meaning of the U.S. Private Securities Litigation Reform Act of 1995 and involve a number of risks and uncertainties. There is no guarantee that these results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations. Page 9 of 12 Income Statement Corporate Law Method (Law No. 6,404/76) R$ '000 PARENT COMPANY CONSOLIDATED Jul-Sep/10 Jul-Sep/09 Jul-Sep/10 Jul-Sep/09 Gross Revenue from Sales and Services 1,976,537 1,749,076 1,976,537 1,749,076 Water Supply - Retail 1,013,237 886,231 1,013,237 886,231 Water Supply - Wholesale 88,530 82,654 88,530 82,654 Sewage Collection and Treatment 841,260 744,909 841,260 744,909 Sewage Collection and Treatment - Wholesale 5,093 5,471 5,093 5,471 Other Services 28,417 29,811 28,417 29,811 Taxes on Sales and Services - COFINS and PASEP Net Revenue from Sales and Services 1,835,635 1,628,971 1,835,635 1,628,971 Costs of Sales and Services Gross Profit 1,012,184 866,877 1,012,184 866,877 Operating Expenses Selling Administrative Other operating expenses, net 10,649 7,019 10,649 7,019 Operating Income Before Shareholdings 665,900 462,626 665,765 462,539 Equity Result - - Earnings Before Financial Results 665,786 462,596 665,765 462,539 Financial, net Exchange gain (loss), net 60,525 103,895 60,525 103,895 Earnings before Income Tax and Social Contribution 687,510 305,569 687,510 305,569 Income Tax and Social Contribution Current Deferred 88,980 88,980 Net Income (loss) for the period 449,807 195,727 449,807 195,727 Registered common shares ('000) 227,836 227,836 227,836 227,836 Earnings per shares - R$ (per share) 1.97 0.86 1.97 0.86 Depreciation and Amortization EBITDA 799,586 617,057 799,566 617,000 % over net revenue 43.6% 37.9% 43.6% 37.9% Page 10 of 12 Balance Sheet Brazilian Corporate Law R$ '000 PARENT COMPANY CONSOLIDATED ASSETS 09/30/2010 06/30/2010 09/30/2010 06/30/2010 Current Cash and Cash Equivalents 1,365,038 1,046,840 1,367,191 1,047,359 Accounts Receivable from Clients 1,040,653 1,083,895 1,040,653 1,083,895 Related Party Balance 151,398 155,348 151,398 155,348 Inventory 29,994 31,101 29,994 31,101 Recoverable Taxes 10,357 4,773 10,357 4,773 Other Receivables 546,147 553,174 546,247 553,267 Deferred income tax and social contribution 276,831 263,369 276,831 263,369 Total Current Assets 3,420,418 3,138,500 3,422,671 3,139,112 Non-Current Long Term Assets: Accounts Receivable from Clients 351,499 270,484 351,499 Related Party Balance 921,983 934,208 921,983 934,208 Indemnities Receivable 146,213 146,213 146,213 146,213 Judicial Deposits 41,804 47,682 41,804 47,682 Other Receivables 104,469 102,872 104,469 102,872 Deferred income tax and social contribution 568,671 620,858 568,671 620,858 2,134,639 2,122,317 2,134,639 2,122,317 Investments 4,596 4,110 1,320 720 Permanent Assets 8,903,140 15,969,828 8,906,945 15,972,770 Intangible Assets 9,074,119 1,644,407 9,074,119 1,644,407 17,981,855 17,618,345 17,982,384 17,617,897 Total Non-Current Assets 20,116,494 19,740,662 20,117,023 19,740,214 Total Assets 23,536,912 22,879,162 23,539,694 22,879,326 LIABILITIES AND SHAREHOLDERS' EQUITY 09/30/2010 06/30/2010 09/30/2010 06/30/2010 Current Contractors and Suppliers 194,257 175,860 194,578 175,933 Loans and Financing 1,161,302 1,412,954 1,163,642 1,412,954 Salaries and Payroll Charges 276,822 241,482 276,932 241,570 Taxes and Contributions Payable 182,047 168,689 182,058 168,692 Taxes and Contributions Deferred 18,469 27,134 18,469 27,134 Interest on Own Capital Payable 56 56 56 56 Provision for Contingencies 759,000 713,318 759,000 713,318 Accounts Payable 342,306 281,846 342,306 281,846 Other Payables 202,960 206,283 202,960 206,283 Total Current Liabilities 3,137,219 3,227,622 3,140,001 3,227,786 Non-Current Long Term Liabilities: Loans and Financing 6,496,300 6,019,456 6,496,300 6,019,456 Taxes and Contributions Payable 61,295 69,375 61,295 69,375 Taxes and Contributions Deferred 169,161 162,600 169,161 162,600 Provision for Contingencies 643,068 852,695 643,068 852,695 Provisions for actuarial liabilities Law 4819/58 493,531 507,772 493,531 507,772 Pension Fund Obligations 506,660 504,114 506,660 504,114 Other Payables 427,991 383,648 427,991 383,648 Total Non Current Liabilities 8,798,006 8,499,660 8,798,006 8,499,660 Shareholders' Equity Capital Stock 6,203,688 6,203,688 6,203,688 6,203,688 Capital Reserves 124,255 124,255 124,255 124,255 Revaluation Reserves 2,109,284 2,088,454 2,109,284 2,088,454 Profit Reserves 2,054,594 2,054,594 2,054,594 2,054,594 Accrued income 1,109,866 680,889 1,109,866 680,889 Total Shareholders' Equity 11,601,687 11,151,880 11,601,687 11,151,880 Total Liabilities and Shareholders' Equity 23,536,912 22,879,162 23,539,694 22,879,326 Page 11 of 12 Cash Flow Brazilian Corporate Law R$ '000 Description PARENT COMPANY CONSOLIDATED Jul-Sep/10 Jul-Sep/09 Jul-Sep/10 Jul-Sep/09 Cash flow from operating activities Net income for the period before taxes and social contribution 687,510 305,569 687,510 305,569 Provisions for contingencies 15,328 270,746 15,328 270,746 Reversion of provision for losses Other provisions 87 88 87 88 Liabilities related to pension plans 6,350 19,178 6,350 19,178 Write-off of property, plant and equipment 2,746 5,702 2,746 5,702 Depreciation and Amortization 144,449 161,479 144,450 161,480 Interest calculated over loans and financing payable 136,852 114,336 136,852 114,336 Monetary and exchange variation over loans and financing Variation on liabilities and interest 986 1,323 986 1,323 Variation on assets and interest Provisions for bad debt 88,631 71,509 88,631 71,509 Provision for TAC (Conduct Adjustment Term) 9,226 9,226 Provision for São Paulo Municipal Government Agreement 3,296 3,296 Equity Result 114 30 - - Provision for São Paulo municipality external costs 79,330 - 79,330 - Provision for Sabesprev Mais 25,321 - 25,321 - Other write-offs - 4,542 - 4,542 Operating activities 1,144,712 818,018 1,144,599 817,989 Variation on Assets and Liabilities 17,835 17,815 (Increase) decrease in assets: Accounts receivable from clients Balances and transactions with related parties 17,679 13,347 17,679 13,347 Inventories 1,229 2,263 1,229 2,263 Recoverable Taxes Other accounts receivable 6,038 6,031 Judicial deposits Increase (decrease) in liabilities: Loans and financing 9,421 47,623 9,669 47,667 Salaries and payroll charges 26,114 36,099 26,136 36,101 Provision for actuarial liabilities - Law 4819/58 - - Taxes and contributions payable Accounts payable Other accounts payable 18,856 74,225 18,856 74,225 Contingencies Pension plan - transfer to Sabesprev Others Interest paid Income tax and contribution paid Net cash generated from operating activities 495,671 555,754 495,829 555,705 Cash flow from investing activities: Acquisition of property, plant and equipment Increase in intangible assets Receivables by the permanent assets sale - - Net cash used in investing activities Cash flow from financing activities Funding 674,791 94,736 677,131 94,736 Loan amortizations Net cash generated (invested) at financing activities 305,999 308,339 Increase in cash and equivalents 318,198 319,832 Cash and cash equivalents at the beginning of the period 1,046,840 685,576 1,047,359 688,904 Cash and cash equivalents at the end of the period 1,365,038 383,924 1,367,191 386,269 Changes in Cash and Cash Equivalents 318,198 319,832 Page 12 of 12 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city São Paulo, Brazil. Date:February 11, 2010 Companhia de Saneamento Básico do Estado de São Paulo - SABESP By: /s/ Rui de Britto Álvares Affonso Name: Rui de Britto Álvares Affonso Title: Chief Financial Officer and Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates of future economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
